Citation Nr: 0117349	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  97-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from October 1940 to 
September 1941 and from July 1943 to October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that determination, the RO, in pertinent part, declined to 
reopen what it termed a previously denied claim of service 
connection for a low back disorder.  The appellant disagreed 
and perfected this appeal to the Board.  

The Board, in a December 1999 decision, determined that the 
record did not in fact include a previous and final decision 
on this issue and denied the claim as not well grounded.  The 
appellant appealed to the U.S. Court of Appeals for Veterans 
Claims (Court), and then moved the Board for reconsideration 
of its decision.  In November 2000, the Board indicated that 
it was inclined to reconsider the claim because the December 
1999 decision was based on a different analysis (the lack of 
a well-grounded claim) than that employed by the RO.  The 
Court, utilizing a procedure set forth in Cerullo v. 
Derwinksi, 1 Vet. App. 195, 200-01 (1991), then vacated the 
December 1999 Board decision with respect to this claim and 
remanded it for further adjudication.  Therefore, the issue 
before the Board is as stated on the title page of this 
decision.  


REMAND

Although the Court vacated the Board's December 1999 decision 
because it decided the claim on a basis other than that used 
by the RO, significant changes in the law and regulations 
governing adjudication of this claim provide even stronger 
reasons for remand to the RO.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The veteran's 
attorney has expressly requested that the case be returned to 
the RO for further adjudication, including any development 
necessary under the VCAA.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the appellant 
for an examination to determine the 
nature and etiology of his  low back 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review in conjunction 
with the examination.  The pertinent 
history concerning the claimed disability 
should be obtained, and all necessary 
tests and studies, including x-ray 
studies and range of motion measurements, 
should be accomplished.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disabilities found to be present.  The 
examiner should be asked to opine whether 
it is at least as likely as not that the 
appellant's current low back 
symptomatology is related to service.  

2.  Thereafter, after undertaking any 
further development  pursuant to the VCAA, 
the RO should readjudicate this claim.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




